Citation Nr: 1610650	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-43 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of service connection for an eye condition. 

2. Entitlement to service connection for an eye condition. 

3. Entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 12, 2012.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this matter in January 2012.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a September 2014 rating decision, the RO granted TDIU, effective October 12, 2012.  The Board previously remanded that issue as part of a claim for increased rating that had been pending prior to October 12, 2012.  See Rice v. Shinseki, 22 Vet. App.  447 (2009).  Thus, the award of TDIU effective October 2012 is not a complete grant of benefits and the claim for TDIU prior to October 12, 2012 is still on appeal.

The issues of entitlement to service connection for an eye condition and entitlement to TDIU prior to October 12, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2001 rating decision, the RO denied a service connection claim for an eye condition.  The Veteran did not submit new and material evidence or perfect an appeal within one year of that decision and the decision became final.

2. The evidence added to the record since the August 2001 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an eye condition. 

3. In September 2014, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine. 


CONCLUSIONS OF LAW

1. The August 2001 rating decision, which denied the Veteran's claim of entitlement to service connection for an eye condition, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. § 3.160(d) (2015).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for an eye condition.  38 C.F.R. § 3.156 (2015).

3. The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material 

Given the favorable disposition of the claim to reopen, discussion of the duties to notify and assist is not necessary. 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." 

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In an August 2001 rating decision, the RO denied the Veteran's service connection claim for an eye condition on the basis that there was no evidence of any permanent residuals of an in-service eye injury or a chronic disability subject to service connection shown by the service medical records or demonstrated by evidence following service.  

Since the August 2001 rating decision, the Veteran has submitted additional post- service treatment records showing diagnoses of glaucoma, eyelid blepharochalasis, refractive error, cataracts, and corneal opacity.

The Board finds this evidence "new" in that it had not been previously submitted. Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The treatment records reflect diagnosed disabilities.  Therefore, the Veteran's claim will be reopened.

II. Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In September 2014, the Veteran requested to withdraw his appeal as to the issue of entitlement to a rating in excess of 40 percent for the service-connected degenerative disc disease of the lumbar spine.  Therefore, there remains no allegation of errors of fact or law for appellate consideration in regard to this issue. Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for an eye condition has been received, to this extent, the appeal is granted.

The appeal of the issue of entitlement to a rating in excess of 40 percent for service- connected degenerative disc disease of the lumbar spine is dismissed.



REMAND

In light of the reopening above, the Veteran's claim for service connection must be reviewed de novo.  However, the Board finds that further development is needed prior to adjudicating the claim.

The medical evidence shows that the Veteran has been diagnosed with glaucoma, eyelid blepharochalasis, refractive error, cataracts, and corneal opacity.  The Veteran attributes his eye condition to an in-service injury.  March 1972 service treatment records show that the Veteran sustained an eye injury when fuel splashed in his eyes.  Eye irritation and inflammation was noted.  To date, a medical opinion has not been obtained addressing whether the Veteran's current condition is related to the in-service accident.  Thus, a remand for an examination and medical opinion determining the etiology of the Veteran's eye condition is needed. 

The outcome of the claim of service connection could affect the Veteran's schedular ratings and thus adjudication of the claim of entitlement to TDIU prior to October 12, 2012, is deferred because it is inextricably intertwined with the claim of service connection.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).   

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his eye condition.  The claims file and all pertinent medical records must be made available to the examiner for review.  Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's eye condition is related to service.  In providing an opinion, the examiner should consider the March 1972 service medical records, which show an in-service eye injury.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2. Thereafter, readjudicate the Veteran's claim of service connection and the claim for TDIU prior to October 12, 2012.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


